DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to amendments and remarks filed on 08 September 2022. Claims 1, 21, 24-25, 27-30, 33 and 35 are pending in the application; claims 1, 21, 28-29 and 35 are amended; and claims 2-20, 22-23, 26, 31-32, 34 and 36-40 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 21 and 24-30, 34-38 and 40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Maltsev et al. (US 2012/0243638 A1).

Regarding claim 1, Maltsev discloses a device for assisting a millimeter wave (mmW) mesh network, the device comprising: 
a processor, the processor configured to (Fig. 19 Coordinating Device 1902, [0127]): 
receive a first message from a candidate mmW base station, wherein the first message indicates a request to join the mmW mesh network (Fig. 3, [0052] disclosing “at least one of the CDs 302-308 may be a master or an access point” implying they can all be master or access points; Fig. 19, [0119] “the communication device 1904 can, for example, notify the coordinating device 1902 that the communication device 1940 wants to establish higher band communication with the communication device 1910”; Fig. 3, [0052] disclosing “at least one of the CDs 302-308 may be a master or an access point” implying they can all be master or access points), and indicates an antenna array associated with the candidate mmW base station  (Fig. 2, [0041], [0046], [0047], [0049] disclosing embodiments with higher frequency bands of 60GHz (i.e., mmW) which utilize a directional antenna such as a multi-element antenna); 
send a second message, using a cellular radio access technology (RAT), to the candidate mmW base station, wherein the second message indicates that the candidate mmW base station is to use a mmW RAT to transmit a beam of a beam shape in a direction during a time period using the antenna array ([0118] disclosing lower band communication is utilized to manage access to the upper band [0041] and [0147] disclosing the lower frequency band may be cellular bands used by LTE systems; [0119]-[0121] “The coordinating device 1902 can use the connectivity table/schedule to arrange data transmission from the communication device 1940 to the communication device 1910 using, for example, the higher band communication link” in order to schedule devices for transmissions and interference measurements; [0124] disclosing the devices form directional links and inform the coordinating device; [0127] the connectivity table comprises the known or available links which have an associated beam direction; [0047] disclosing “multi-element antennas may be employed to provide frequency bands with varying beamwidths. That is, a single set of multi-element antennas may be adaptively controlled using, for example, special procedures or protocols to provide specific beam directions and specific beam shapes; [0057] “The first control signals transmitted through the first frequency band may facilitate initial communication between the CD 304 and the other CDs 302, 306, and 308 of the network 300; including signals and/or control information for coarse configuration by the other CDs 302, 306, and 308 to communicate with CD 304…The first control signals may further include signals as well as control information for initial beam forming parameters such as beam forming coefficients”); 
receive a third message, via the cellular RAT, from a neighboring mmW base station, wherein the third message indicates a power of the beam at the neighboring mmW base station ([0118] disclosing using the lower band for managing access to the higher band; and [0120]-[0122] coordinating device 1902 arranges for interference measurements of signals sent by the devices on the higher bands and uses the resulting interference info to schedule the devices implicitly the coordinating device receives the measurement results; [0118] “to determine whether neighboring communication devices have capability, availability, and/or sufficient link quality in the higher band to establish communication using the higher band”); and 
send a fourth message to the candidate mmW base station when the power of the beam conforms to a requirement of the mmW mesh network, wherein the fourth message indicates that  the candidate mmW base station can join the mmW mesh network ([0118] disclosing determining whether neighboring communication devices have capability, availability, and/or sufficient link quality in the higher band to establish communication using the higher band”; [0122]-[0123] disclosing the coordinating device determines a schedule that produces lower mutual interference for the devices and transmits the schedule to the devices).  

Regarding claim 21, Maltsev discloses the device of claim 1, wherein the processor is further configured to determine that the power of the beam conforms to the requirement of the mmW mesh network by determining that the power of the beam indicates that interference between the candidate mmW base station and the neighboring mmW base station is below a level that minimizes interference to the mmW mesh network ([0120] “The coordinating device 1902 may avoid such interference by allocating time intervals for higher band communication between pairs of communications devices”; [0122] produces a schedule with lower mutual interference and prevents transmission with higher mutual interference).  

Regarding claim 24, Maltsev discloses the device of claim 1, wherein the processor is further configured to determine a transmission start time and a transmission end time ([0120] “The coordinating device 1902 may avoid such interference by allocating time intervals for higher band communication between pairs of communications devices”; [0122] produces a schedule).  

Regarding claim 25, Maltsev discloses the device of claim 24, wherein the time period comprises the transmission start time and the transmission end time  ([0120] “The coordinating device 1902 may avoid such interference by allocating time intervals for higher band communication between pairs of communications devices”).  

Regarding claim 27, Maltsev discloses the device of claim 1, wherein the processor is further configured to receive the third message from the neighboring mmW base station by receiving the third message from the neighboring mmW base station after the time period ([0119]-[0122] “The coordinating device 1902 can use the connectivity table/schedule to arrange data transmission from the communication device 1940 to the communication device 1910 using, for example, the higher band communication link” in order to schedule devices for transmissions and interference measurements and coordinating device 1902 arranges for interference measurements of signals sent by the devices on the higher bands and uses the resulting interference info to schedule the devices implicitly the measurement results are indicated to the coordinating device after the scheduled measurement period).

Regarding claim 28, Maltsev discloses the device of claim 1, wherein the time period prevents one or more mmW base stations associated with the mmW mesh network from transmitting during the time period (this is a feature of intended use and not limiting to the device of claim 1; however, [0120]-[0121] For example, a pair of communication devices may vary directions/positions of their respective antenna systems as part of a link establishment search routine, which may produce substantial interference on higher band transmissions of other communication devices. The coordinating device 1902 may avoid such interference by allocating time intervals for higher band communication between pairs of communications devices. The coordinating device 1902 may further arrange interference measurements by the communication devices using the higher band. For example, the interference measurements can be performed by the communication devices during the assigned time interval to determine link availability in the higher band).  

Regarding claim 29, Maltsev discloses a mmW base station for assisting a millimeter wave (mmW) mesh network, the mmW base station comprising: 
a processor, the processor configured to (It is implicit in the disclosure of Maltsev that some sort of processing circuitry performs the functions disclosed therein): 
send a first message, via a cellular radio access technology (RAT), wherein the first message indicates a request to join the mmW mesh network, and indicates an antenna array associated the mmW base station (Fig. 3, [0052] disclosing “at least one of the CDs 302-308 may be a master or an access point” implying they can all be master or access points; [0118] disclosing lower band communication is utilized to manage access to the upper band; Fig. 19, [0119] “the communication device 1904 can, for example, notify the coordinating device 1902 that the communication device 1940 wants to establish higher band communication with the communication device 1910”; Fig. 2, [0041], [0046], [0047], [0049] disclosing embodiments with higher frequency bands of 60GHz (i.e., mmW) which utilize a directional antenna); 
receive a second message, using the cellular RAT, wherein the second message indicates a time period, a direction, and a beam shape for sending a beam using a mmW RAT; send the beam of the beam shape in a direction during the time period using the antenna array ([0118] disclosing lower band communication is utilized to manage access to the upper band [0041] and [0147] disclosing the lower frequency band may be cellular bands used by LTE systems; [0119]-[0121] “The coordinating device 1902 can use the connectivity table/schedule to arrange data transmission from the communication device 1940 to the communication device 1910 using, for example, the higher band communication link” in order to schedule devices for transmissions and interference measurements; [0124] disclosing the devices form directional links and inform the coordinating device; [0127] the connectivity table comprises the known or available links which have an associated beam direction; [0047] disclosing “multi-element antennas may be employed to provide frequency bands with varying beamwidths. That is, a single set of multi-element antennas may be adaptively controlled using, for example, special procedures or protocols to provide specific beam directions and specific beam shapes; [0057] “The first control signals transmitted through the first frequency band may facilitate initial communication between the CD 304 and the other CDs 302, 306, and 308 of the network 300; including signals and/or control information for coarse configuration by the other CDs 302, 306, and 308 to communicate with CD 304…The first control signals may further include signals as well as control information for initial beam forming parameters such as beam forming coefficients”); and 
receive a third message, via the cellular RAT, wherein the third message indicates that a power of the beam received at a neighboring mmW base station conforms to a requirement of the mmW mesh network ([0118] disclosing using the lower band for managing access to the higher band and determining “whether neighboring communication devices have capability, availability, and/or sufficient link quality in the higher band to establish communication using the higher band”; and [0120]-[0123] coordinating device 1902 arranges for interference measurements of signals sent by the devices on the higher bands and uses the resulting interference info to schedule the devices. The coordinating device determines a schedule that produces lower mutual interference for the devices and transmits the schedule to the devices).  

Regarding claim 30, Maltsev further discloses the mmW base station of claim 29, wherein the requirement of the mmW mesh network comprises an indication that interference between the mmW base station and the neighboring mmW base station is below a level that minimizes interference to the mmW mesh network ([0120] “The coordinating device 1902 may avoid such interference by allocating time intervals for higher band communication between pairs of communications devices”; [0122] produces a schedule with lower mutual interference and prevents transmission with higher mutual interference).  

Regarding claim 33, Maltsev further discloses the mmW base station of claim 29, wherein the time period comprises a transmission start time and a transmission end time ([0120] “The coordinating device 1902 may avoid such interference by allocating time intervals for higher band communication between pairs of communications devices”; [0122] produces a schedule).  

Regarding claim 35, Maltsev further discloses the mmW base station of claim 29, wherein the time period prevents one or more mmW base stations in the mmW mesh network from transmitting during the time period (this is a feature of intended use and not limiting to the device of claim 1; however, [0120]-[0121] For example, a pair of communication devices may vary directions/positions of their respective antenna systems as part of a link establishment search routine, which may produce substantial interference on higher band transmissions of other communication devices. The coordinating device 1902 may avoid such interference by allocating time intervals for higher band communication between pairs of communications devices. The coordinating device 1902 may further arrange interference measurements by the communication devices using the higher band. For example, the interference measurements can be performed by the communication devices during the assigned time interval to determine link availability in the higher band).  

Response to Arguments
Claim Rejections - 35 USC § 102/103
Applicant's arguments filed 08 September 2022 have been fully considered but they are not persuasive. 
Applicant argues the reference of record Maltsev does not disclose the features, "a second message that indicates that the candidate mmW base station is to use a mmW RAT to transmit a beam of a beam shape in a direction during a time period using the antenna array." Examiner respectfully disagrees.
Maltsev discloses the use of multi-element antennas for beamforming to produce beams of varying widths, directions and beam shapes. See Maltsev at [0047] disclosing “multi-element antennas may be employed to provide frequency bands with varying beamwidths. That is, a single set of multi-element antennas may be adaptively controlled using, for example, special procedures or protocols to provide specific beam directions and specific beam shapes” Further, Maltsev contemplates the transmission of control signals in the lower frequency band (a.k.a., first frequency band) which include initial beam forming parameters such as beam forming coefficients. See Maltsev at [0057] “The first control signals transmitted through the first frequency band may facilitate initial communication between the CD 304 and the other CDs 302, 306, and 308 of the network 300; including signals and/or control information for coarse configuration by the other CDs 302, 306, and 308 to communicate with CD 304…The first control signals may further include signals as well as control information for initial beam forming parameters such as beam forming coefficients.” As such, it appears that Maltsev discloses the features disputed by applicant; therefore, applicant’s arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wolfe et a. (US 20020159409); Sadri et al. (US 20100135238 A1), Yuk et al. (US 9,137,852).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461